DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-20 are pending and allowed in this action.

Prior Art Considerations

1. 	(US 2019/0159227 A1), published to Talebi Fard et al., on May 23, 2019 --- discloses --- data notification during a service request procedure (see at least the title and abstract).
2. 	(CN 102131175 A), published to Li, Li on July 20, 2011, discloses --- a visit-PCRF (V-PCRF) receives a policy and charging regulation request and calls the policy and charging regulation request to a home-PCRF (H-PCRF); the V-PCRF receives a final policy and charging regulation produced by the H-PCRF according to the home decision reference information and the visit decision reference information; the V-PCRF returns the final policy and charging regulation to a policy and charging enforcement device (see abstract; par. 0028).
3. 	(CN 101459904 A), published to Huo et al., on June 06, 2008, discloses --- the policy and charging rules function (Policy and Charging Rules Function, abbreviated as PCRF) on the 3GPP network for policy control and charging function (PCRF) responsible for terminal service in the roaming scene divided into home policy control and charging function (hPCRF) and visited policy control and charging function (vPCRF) (see 6th paragraph under “Background technology”).

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 5, on line 2, change “a second response message” into --- the second response message ---.
In claim 7, on line 2, change “a second response message” into --- the second response message ---.
Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly teach/suggest --- receive, from a mobility management network element, a notification indicating that a first message fails to be forwarded, wherein the first message comprises a first policy of a terminal; and send a second message to a home policy control function network element, wherein the second
message comprises first indication information and a first procedure transaction identity (PTI), the first indication information indicates that a terminal policy fails to be sent, and the first PTI is allocated by the home policy control function network element to the first policy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        7/30/2022